DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne et al. (hereinafter Byrne – US Doc. No. 20170134721).
Regarding claim 1, Byrne discloses a luminous stick of emitting a three-dimensional image on the basis of an optical element comprising: a light emitting unit (Figure 1, element 102); and a handle part that supports the light emitting unit (108), wherein the light emitting unit includes a light emitting body that emits at least one color and is configured with a line or a surface of a two-dimensional shape (see Figures 12 and 13; see also paragraph 0078), a rotating part that is connected to one end of the light emitting body to rotate the light emitting body in place (Figure 1, element 106), and a control unit that generates a control signal for controlling a light emission position at which a specific color is to be emitted and a light emission angle at which the specific color is to 
Regarding claim 2, Byrne discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further a protective case that has a volume wider than that of the three-dimensional light emitting region, wherein the protective case is provided with a material which can transmit light emitted from the light emitting body (Figure 3, element 304).
Regarding claim 8, Byrne discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the light emission angle is defined based on the rotation angle of the rotating part, and the control unit provides an animation effect on an image or a text provided through the rotation of the light emitting body or varies the image or the text by changing the light emission time and the light emission color of the light emitting body even at the same light emission angle (see paragraphs 0086-0087).
Regarding claim 9, Byrne discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the three-dimensional light emitting region is formed at some regions on a surface of a three-dimensional structure formed by rotating 
Regarding claim 10, Byrne discloses an apparatus of emitting a three-dimensional image through rotation of an optical element comprising: a light emitting body that emits at least one color and is configured with a line or a surface of a two-dimensional shape (Figure 1, element 102; see also paragraph 0078); a rotating part that is connected to one end of the light emitting body to rotate the light emitting body in place (Figure 1, element 106); and a control unit that generates a control signal for controlling a light emission position at which a specific color is to be emitted and a light emission angle at which the specific color is to be emitted on a rotation shaft in the light emitting body, and provides the control signal to the light emitting body (see paragraphs 0079-0080), wherein the light emitting body includes a three-dimensional light emitting region of a three-dimensional shape according to rotation (as shown in Figures 12-13), and the control unit controls the light emission position and the light emission angle so as to view another image of a specific object according to an angle of a person looking at the light emitting body when the specific object is reproduced through the rotation of the light emitting body (as shown in Figures 1-4; see also paragraphs 0079 and 0087 – note that the image is capable of being viewed from any angle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (hereinafter Byrne – US Doc. No. 20170134721).
Regarding claim 3, Byrne discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further a battery unit that supplies power to the rotating part and the control unit and is mounted on the handle part (see paragraph 0079 – note that the unit can run on batteries and also that since the rest of the unit is under a glass dome, the battery must be mounted in handle part 108).  Byrne also discloses a rotation rate of 400-600 RPM (see paragraph 0061) and that the display adjusts the rotation (see paragraphs 0063 and 0078).  Byrne, however does not specifically disclose a rotating part rotate at a frequency of 60Hz or more.
A person of ordinary skill in the art would have had good reason to pursue the known options of controlling (increasing) the rotation speed of the display. It would require no more than "ordinary skill and common sense," rotate the display at the appropriate speed so that the best quality image is provided to the user (see paragraphs 0003, 0063, and 0078). 

Regarding claim 6, Byrne discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the rotating part includes the rotation shaft of a rod shape (Figure 8, element 106).  Byrne does disclose a non-hand-held embodiment of the 3D display wherein the main rotating rod is fixed at both ends (see Figure 14) but does not specifically disclose that the hand-held embodiment is fixed at both ends.
It would have been obvious to combine fix the rotating shaft at both ends to avoid any wobble in the rotating display while being hand-held which would yield predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fisher et al. (US Doc. No. 20130321394) discloses a hand-held 3D display comprising a rotational element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694